DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 (two IDSs) and 1/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gormley et al. (U.S. Publication Number 5,628,004, hereafter referred to as “Gormley”).
Regarding claim 1, Gormley teaches a method for decreasing access time of client records (column 11 line 53 – column 12 line 6), the method comprising: 
creating, by at least one processor, a new client record (column 11 line 53 – column 12 line 6 and Fig. 15A: discussing about the computer 12 and the record entry or add process involves adding and storing records (blocks 258 and 260). Examiner interprets that the record entry or adding records as claimed creating a new client record.);
comparing, by the at least one processor, the new client record against existing client records in a database (column 11 line 53 – column 12 line 6 and Fig. 15A: discussing about the computer determines the similarity or likeness of the record to existing database records according to a variable algorithm. Examiner interprets that determining the similarity or likeness of the record to existing database records as claimed comparing the new client record against existing client records in a database.);
generating, by the at least one processor, a table based on the comparing the new client record against the existing client records, wherein the table comprises a picklist configured to present an existing client record as a suggested record (column 12 lines 40-60: discussing about using relational database for storing the deduplicated records, so it necessarily stores them in tables.);
displaying, by the at least one processor, the picklist (column 12 line 49 – column 13 line 2 and Fig. 15B: discussing about the display of suspect original or existing records and new records aids the user in the process of determining whether an existing record should be replaced with a new record. Examiner interprets that displaying suspect original or existing records as claimed displaying the picklist.);
receiving, by the at least one processor, a confirmation for the suggested record in the picklist (column 12 line 49 – column 13 line 2 and Fig. 15B: discussing about  the ability of the user to intervene and review both a suspect existing record and a new record. Examiner interprets that the user to intervene and review both a suspect existing record and a new record as claimed receiving a confirmation for the suggested record in the picklist.); and 
merging, by the at least one processor, the new client record with the suggested record in response to the receiving the confirmation (column 12 line 49 – column 13 line 2 and Fig. 15B: discussing about combining fields from both records to create another new record while keeping both records or to modify one of the records (block 342). Examiner interprets that combining fields from both records to create another new record as claimed merging the new client record with the suggested record.).

Regarding claim 2, Gormley teaches wherein the picklist is further configured to present the suggested record based on a direct match in a field between the new client record and the suggested record (column 9 line 58 – column 10 line 3: discussing about the user can specify how much of a field can be used for comparison purposes when locating a match).

Regarding claim 3, Gormley teaches wherein the picklist is further configured to present the suggested record based on a partial match in a field between the new client record and the suggested record (column 13 lines 3-10: The criteria shown as being selected in FIG. 23 include examining the first four letters of the first name field, the first eight letters of the last name field, the first eight letters of the organization field, and the zip code field in each record. Examiner interprets that examining the first four letters of the first name field, the first eight letters of the last name field, the first eight letters of the organization field as claimed the picklist is further configured to present the suggested record based on a partial match).

Regarding claim 4, Gormley teaches wherein the picklist is further configured to present the suggested record based on a fuzzy comparison technique (column 13 lines 3-10: The criteria shown as being selected in FIG. 23 include examining the first four letters of the first name field, the first eight letters of the last name field, the first eight letters of the organization field, and the zip code field in each record. Examiner interprets that examining the first four letters of the first name field, the first eight letters of the last name field, the first eight letters of the organization field means for comparing parts of the fields of existing records to the fields of the new record, so it is a fuzzy comparison technique.).

Regarding claim 5, Gormley teaches wherein the picklist comprises an option for the suggested record, wherein the option is configured to cause the at least one processor to merge the suggested record with the new client record (column 12 line 49 – column 13 line 2 and Fig. 15B: discussing about combining fields from both records to create another new record while keeping both records or to modify one of the records (block 342). Examiner interprets that combining fields from both records to create another new record as claimed option is configured to cause the at least one processor to merge the suggested record with the new client record.).

Regarding claim 6, Gormley teaches wherein the table comprises a secondary picklist, wherein the secondary picklist is configured to present a suggested pipeline opportunity related to the suggested record (column 11 line 53 – column 12 line 6: Any existing records that are likely to be duplicates are presented to the user for field level merging or discarding of either the existing record or new record where appropriate. Examiner interprets that examining or comparing the fields of existing records to the fields of the new record as claimed the secondary picklist is configured to present a suggested pipeline opportunity related to the suggested record.)

Regarding claim 7, Gormley teaches wherein the suggested pipeline opportunity is presented based on a criterion (column 11 line 53 – column 12 line 6: Examiner interprets that examining or comparing the fields of existing records to the fields of the new record as claimed criterion.).

Regarding claim 8, Gormley teaches wherein the secondary picklist comprises a secondary option beside the suggested pipeline opportunity, wherein the secondary option is configured to cause the at least one processor to link the suggested pipeline opportunity with the new client record (column 11 line 53 – column 12 line 6: discussing about the computer determines the similarity or likeness of the record to existing database records according to a variable algorithm, and any existing records that are likely to be duplicates are presented to the user for field level merging or discarding of either the existing record or new record where appropriate. Examiner interprets that searching records in existing database records based on the fields of the new record as claimed cause to link the suggested pipeline opportunity with the new client record.).

Claim 9 is rejected under the same rationale as claim 1. Gormley also teaches a system for decreasing access time of client records, the system comprising: a memory; and at least one processor coupled to the memory (column 5 lines 14-18 and Fig. 1: discussing about computer hardware comprises a microprocessor 11, a memory device 13 (e.g., a random access memory (RAM) and a read-only memory (ROM)).
Claim 10 is rejected under the same rationale as claim 5. 
Claim 11 is rejected under the same rationale as claim 6. 
Claim 12 is rejected under the same rationale as claim 7. 
Claim 13 is rejected under the same rationale as claim 8. 
Claim 14 is rejected under the same rationale as claim 2. 
Claim 15 is rejected under the same rationale as claim 3.
Claim 16 is rejected under the same rationale as claim 4.

Claim 17 is rejected under the same rationale as claim 1. Gormley also teaches a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations (column 5 lines 14-18 and Fig. 1: discussing about computer hardware comprises a microprocessor 11, a memory device 13 (e.g., a random access memory (RAM) and a read-only memory (ROM)).
Claim 18 is rejected under the same rationale as claim 2. 
Claim 19 is rejected under the same rationale as claim 3.
Claim 20 is rejected under the same rationale as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vendrow et al. (US 20130218902 A1) discloses that  address books may contain different, but not conflicting, contact information for the same person, in which case the different contact information may be merged into a "virtual" contact for the person. When the person registers as a user of the directory system, the person's contact information may be prepopulated with information from the "virtual" contact for the person.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162            

October 11, 2022